Citation Nr: 0423554	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 14, 2000, 
for the award of a 10 percent disability rating for skin 
disease of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded a 10 percent 
disability rating for the veteran's service-connected skin 
disease of the hands effective from March 14, 2000.  In 
August 2000, the veteran disagreed with the assigned 
effective date.

The Board notes a Supplemental Statement of the Case (SSOC) 
was provided to the veteran in August 2002 on the issue of 
entitlement to a higher rating for his skin condition.  
However, after the July 2000 rating decision granted the 10 
percent rating for this condition, the veteran at no time 
disagreed with the rating assigned or implied in any of the 
documents associated with his appeal of the effective date 
that a higher rating was warranted.  Therefore, the Board 
does not have jurisdiction to address the propriety of the 
current rating for the veteran's skin condition. 


FINDINGS OF FACT

1.  The veteran's original claims file has been lost and 
cannot be located.

2.  On March 14, 2000, the RO received a claim for an 
increased disability rating from the veteran.  

3.  There is no evidence showing treatment for the veteran's 
skin disability between 1968 and 2000, nor objective evidence 
indicating that he filed any claims for compensation during 
this period.




CONCLUSION OF LAW

There is no legal basis for an award of VA compensation 
benefits for service-connected skin disease of the hands 
prior to March 14, 2000.  38 U.S.C.A. § 5110 and 5107 (West 
2002); 38 C.F.R. §§ 3.158, 3.327, 3.330, 3.400, and 3.655 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The difficulty in this case arises from the fact that the 
veteran's original claims file was lost.  The veteran has 
submitted copies of documents in his possession in an attempt 
to rebuild his claims file.  A note on a July 2000 rating 
decision indicates that there is no computerized information 
available as to previous awards and termination actions. 

It is a fact that the veteran was awarded service connection 
for a skin disease of the hands, with a 30 percent rating, 
effective from January 13, 1968 (the day following the 
veteran's separation from service).  Apparently at some point 
thereafter the veteran's disability benefits were terminated, 
although the exact reason is not known.  On March 14, 2000, 
the RO received a claim for reinstatement of benefits from 
the veteran, and he indicated that his local representative 
had told him his benefits were stopped because he failed to 
report for VA examination. 

A July 2000 rating decision awarded a 10 percent rating for 
the veteran's skin disease of the hands, effective from 
March 14, 2000.  The veteran requests retroactive 
compensation, arguing that after his separation from service, 
he moved several times and never received any correspondence 
from VA concerning scheduled examinations.  He states he was 
never notified that his payments were being reduced.  It must 
be noted in his claim for an increase, he stated he was not 
too concerned when his payments were discontinued, which 
implies he was at least aware, at some unknown point in time, 
that he was no longer receiving VA disability benefits.  He 
also argues that the 10 percent rating should have been in 
force the entire time between 1968 and 2000.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
The award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  See also 
VAOGCPREC 12-98.

There is no doubt the veteran filed a claim for an increase 
on March 14, 2000.  There are no medical records for 
treatment for the veteran's skin condition dated prior to 
March 14, 2000.  He has never alleged that he received any 
treatment for the skin disease of the hands between 1968 and 
2000.  A December 2003 letter from the RO expressly asked the 
veteran for medical evidence that would tend to show he was 
entitled to compensation prior to the effective date.  He did 
not respond with any.  It is not alleged that the veteran 
filed a claim for an increase, or any other type of claim, 
between the initial claim in 1968 and the 2000 claim.  
Therefore, the earliest possible effective date that could 
legally be granted would be one year prior to the date of 
claim.  However, there must be some evidence showing that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  In this case, there is none.

The pertinent issue in this case is the status of the 
veteran's benefits between 1968 and 2000.  It is not known 
whether the veteran's disability benefits were terminated due 
to the veteran's failure to submit some type of evidence or 
to report for a scheduled examination.  It cannot be said, 
with any degree of certainty, what happened in 1968 
concerning the veteran's compensation benefits because the 
original claims file was lost.  Although it may be true that 
the veteran's compensation was discontinued based on some 
failure to report for examination, the fact remains that 
there is no evidence upon which to reach such a conclusion.  
The Board cannot conclude, as a matter of fact, that the 
veteran ever abandoned a prior claim or failed to report for 
a scheduled examination.  However, even though VA's loss of 
the veteran's records should not serve to prejudice his 
claim, it can be concluded, with a degree of certainty, that 
regardless of the absence of records, there was no prior 
claim for compensation before 2000 and no prior treatment for 
the service-connected condition.  This is clearly evident 
from the veteran's statements.  Even if prior notifications 
from VA were unable to reach the veteran, it is also true 
that it remains the veteran's responsibility, at all times, 
to keep VA appraised of his current address, and if he failed 
to do so, it is possible pertinent documents did not reach 
him in a timely fashion.  The Board presumes that the RO 
correctly mailed all necessary correspondence to the 
veteran's address then of record.  Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926) (there is a 
presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties"); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official 
duties of the RO).  This presumption cannot be overcome in 
this case since there is absolutely no evidence showing 
documents were incorrectly mailed by VA.  

As the United States Court of Appeals for Veteran Claims 
(Court) noted in Wamhoff, 

[T]he appellant's virtual disappearance 
from the process essentially caused his 
claim to be disallowed.  His failure to 
report for an examination, to provide the 
VA with a forwarding address, or even to 
follow up on his claim for some ten years 
were the main factors in his claim's 
[sic] being disallowed. . . . Moreover, 
the appellant has not provided any 
evidence that he has seen a doctor in the 
ten years that he was absent from the 
process.  It would be pure speculation, 
at best, to assume that the appellant 
should have received benefits throughout 
that ten-year period.

Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The circumstances in this case are essentially identical to 
those in Wamhoff.  There is no allegation from the veteran 
and no objective evidence showing that he corresponded with 
the RO at all between 1968 and 2000 when he requested that 
his benefits be reinstated.  It is clear from the veteran's 
statements that he was aware his benefits were discontinued 
at some point in time.  The veteran's absence from the VA 
claims system for over 30 years makes it impossible for an 
earlier effective date to be granted.  The Board is unable to 
speculate as to when, exactly, the veteran began to receive 
treatment for the skin disease on his hands after service, or 
what, precisely, the results of any such treatment would have 
been.  The evidence shows VA treatment beginning in 2000, and 
the veteran has never alleged he received any treatment 
before that time.   

In the rating decision on appeal, the RO awarded a 10 percent 
disability rating effective from March 14, 2000.  The Board 
concludes this is the proper effective date for reinstatement 
of the veteran's disability benefits for his skin condition, 
regardless of the reason benefits were terminated.  See 
38 C.F.R. § 3.158 (abandoned claims); 38 C.F.R. §§ 3.327, 
3.330, 3.655 (failure to report for VA examination).  The 
evidence does not clearly establish that his skin disability 
existed to a degree of 10 percent between 1968 and 2000.  
There is no basis upon which to find that an earlier 
effective date is warranted in this case.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VA has a duty to notify the appellant and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Court's decision in Pelegrini v. Principi, No. 01-944, 
slip op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the initial adjudication of 
the veteran's claim (i.e., the award of a 10 percent 
disability rating) occurred in July 2000, prior to enactment 
of the VCAA.  However, the veteran still has the right to 
VCAA content complying notice and proper subsequent VA 
process.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
For example, a December 2003 letter advised the veteran what 
information and evidence was needed to substantiate this 
claim.  That letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the skin condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was told VA needed 
medical evidence showing he was entitled to compensation 
prior to March 14, 2000.  In this way, he was advised of the 
need to submit any evidence in his possession that pertains 
to the claim.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the 
Supplemental Statement of the Case (SSOC) also notified the 
appellant of the information and evidence needed to 
substantiate the claim.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in December 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
each letter (the Board notes he did not respond to the 
December 2003 VCAA notice letter).  He was also given an 
opportunity to attend a hearing before a Veterans Law Judge, 
but he withdrew his hearing request in March 2004.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The Board points 
out that the veteran has never alleged receiving treatment 
for the skin disease of the hands prior to 2000, so there is 
no basis for speculating that relevant evidence exists that 
VA has not obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

ORDER

Entitlement to an effective date earlier than March 14, 2000, 
for the award of a 10 percent disability rating for skin 
disease of the hands, is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



